Citation Nr: 1712664	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung condition, to include as the result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision issued by the Department of Veteran Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

This appeal was remanded by the Board in January 2015 for further development and is now ready for adjudication. 

The Board notes that the Veteran's March 2017 post-remand brief indicated that the Veteran may have claims related to hypertension, posttraumatic stress disorder (PTSD), and coronary artery disease.  As such, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A lung condition was not shown in service or for many years thereafter, and is unrelated to service or to exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung condition, to include as the result of asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a lung condition, which he asserts is asbestosis, as a result of his exposure to asbestos while serving onboard ships containing asbestos.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

However, the Veteran's lung condition which has been diagnosed as COPD, is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

With regard to the Veteran's claims regarding exposure to asbestos, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 and Part IV.ii.1.I.6 (February 8, 2016).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

After a review of the evidence, the Board finds that service connection for a lung condition, to include as the result of exposure to asbestos, is not warranted.  

In this case, the Board is willing to concede that the Veteran was exposed to asbestos while serving in the Navy.  However, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a lung condition and/or asbestosis while in service.  Significantly, the Veteran's separation examination fails to document any complaints of, or observed symptoms related a lung condition or asbestosis.  

The post-service evidence does not reflect symptoms related to a lung condition until 2015, where radiographic imaging revealed "flattening of the diaphragms and changes indicative of COPD," with no evidence of asbestosis.  In fact, the Veteran has not provided or identified any medical treatment records for a lung condition.  Moreover, the Board notes that the Veteran first reported symptoms of a lung condition in his claim for benefits, almost 34 years after he left active duty service, and was not diagnosed with COPD until 38 years after he left service.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that he had respiratory symptoms during active duty service.  In this regard, while the Veteran is not competent diagnose a disorder such as a lung disorder or asbestosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board cannot ignore that there is a significant gap in time between when he left service and when he filed his claim for benefits.  Further, the Veteran's assertions are contradicted by his statements in the service treatment records in which he indicated that he did not have any respiratory problems.  Moreover, the Board notes that the Veteran was aware of the VA benefits system after receiving educational benefits in July 1981, and appointing veterans' service representative in 1984, but nevertheless failing to submit a claim for a lung condition or asbestosis.   

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, as for the Veteran's specific assertions that he has a lung condition that is related to exposure to asbestos, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

Specifically, the Board places significant value on the opinion of the VA examiner who evaluated the Veteran in May 2015.  After a thorough review of the evidence, the VA examiner reported that based upon the radiological findings as detailed above, the Veteran had COPD and did not have asbestosis.  Further, the examiner opined that the Veteran's COPD was less likely than not related to active service or exposure to asbestos, as his lungs do not have the "plaque appearance typical of asbestos exposure," and COPD is typically caused by smoking.  

The Board also acknowledges the Veteran's statements regarding his lung condition since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable respiratory symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his lung condition diagnosed as COPD may be the result of his asbestos exposure or other in-service injury, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of COPD. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for a lung condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon a review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in January 2015 to obtain a VA examination.  Here, the Veteran was afforded with a VA examination in May 2015.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a lung condition, to include as the result of asbestos exposure is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


